 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANET ROBINSON,                                    No. 2:19-cv-0568 TLN AC (PS)
12                        Plaintiff,
13            v.                                         ORDER
14    CLEAR RECON CORP. and WELLS
      FARGO BANK, N.A.,
15
                          Defendants.
16

17

18          The court is in receipt of plaintiff’s ex parte request to participate in electronic filing

19   pursuant to Local Rule 133(b)(3). ECF No. 6. Plaintiff’s motion indicates that she seeks e-filing

20   authorization to upload documents and “evidence” related to her case. Id. The court advises

21   plaintiff that it is not yet time for providing evidence in support of her claims. Plaintiff must first

22   file an amended complaint that allows the court to determine whether plaintiff has stated a claim

23   upon which relief may be granted, and whether the case may proceed. Until the court is in receipt

24   of an amended complaint, the undersigned sees no reason for granting plaintiff access to the

25   electronic filing system.

26          The court will DENY plaintiff’s request without prejudice as premature and because it

27   lacks any “explanation of reasons” as required by the Local Rule. After the court has reviewed

28   ////
 1   plaintiff’s amended complaint, and if the action is permitted to proceed, plaintiff may bring the
 2   motion again. Any second motion to e-file should include the necessary information described
 3   below.
 4            In general, in the Eastern District of California, unrepresented persons are required to file
 5   and serve paper documents unless the assigned District Judge or Magistrate Judge grants leave to
 6   utilize electronic filing. L.R. 133(a), (b)(2). A pro se party may bring a request to use electronic
 7   filing as a written motion setting out an explanation of reasons for the requested exception.
 8   L.R. 133(b)(3). Once plaintiff is approved to file documents electronically, the plaintiff will no
 9   longer receive any documents by mail and the court will not accept paper documents from
10   plaintiff, meaning plaintiff can no longer mail in any filings.
11            A motion to e-file must make clear whether plaintiff is familiar with the requirements
12   applicable to electronic filing in this court, and whether plaintiff has access to the hardware and
13   software needed for electronic filing. A motion to e-file must specify the following:
14               1. That plaintiff has reviewed the requirements for electronic filing1 and agrees to
15                   abide by them, and that she understands that once plaintiff registers for electronic
16                   filing, all notices and documents will be received by e-mail and not by regular
17                   mail;
18               2. Whether plaintiff has regular access to the following technical requirements
19                   necessary for electronic filing: (a) a computer with internet access; (b) an e-mail
20                   account for receiving notifications from the electronic filing system; (c) a PACER
21                   (Public Access to Court Electronic Records) account; (d) a word-processing
22                   program; (e) PDF conversion software to convert word processing documents into
23                   .pdf format; and (6) a scanner for exhibits or other supporting documents that are
24                   only in paper format.
25            Failure to address each of these items will result in denial of any second motion to e-file.
26   ////
27
     1
       The CM/ECF User Manual is available on the court’s website at
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                   2
 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to e-file (ECF No. 6) is
 2   DENIED without prejudice.
 3   DATED: April 10, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
